The petition, properly construed (most strongly against the pleader), is based solely on the contention that the alleged slanderous statements of the defendant *Page 312 
charged or imputed that the plaintiff was guilty of the specific crime of operating a lewd house for the practice of fornication or adultery. No special damages were alleged in the petition; and "if merely fraud, dishonesty, immorality, or vice be imputed, no action lies without proof of special damage." (Italics mine.) Roberts v. Ramsey, 86 Ga. 432 (12 S.E. 644); Ford
v. Lamb, 116 Ga. 655 (42 S.E. 998); Morris v. Evans,22 Ga. App. 11 (95 S.E. 385). In the instant case, the languageas used by the defendant did not charge or impute that the plaintiff was guilty of the specific crime of operating a lewd house for the practice of fornication or adultery. On the contrary, when Mrs. Gay asked the defendant, "Does Mrs. Poole keep girls there for immoral purposes?" he replied, "I'd rather not say." We think this was tantamount to saying, "I decline to make such a charge against Mrs. Poole." But, by innuendo, the petition alleges that the defendant by his language intended to charge and did charge that the plaintiff was maintaining a lewd house for the practice of fornication or adultery, and that his hearers so understood him. However, it is well settled that the true scope and meaning of alleged slanderous statements "can not be enlarged or restricted by innuendo." Whitley v. Newman,9 Ga. App. 89 (70 S.E. 686); Park v. Piedmont Ins. Co.,51 Ga. 510; Spence v. Johnson, 142 Ga. 267 (82 S.E. 646, Ann. Cas. 1916A, 1195); Morris v. Evans, supra. It is apparent in the instant case that the scope and meaning of the statements of the defendant were enlarged by the innuendo of the petition; and that, without such innuendo, the petition fails to set out a cause of action. The statement that plaintiff "does not run a moral house, her house is not morally clean," etc., while slanderous in the general sense, if falsely made, can not be held to charge or impute that she was guilty of the specific crime of operating a lewd house for the practice of fornication or adultery. For instance, a person operating a gaming house in Georgia would be operating an immoral house, and such house would not be morally clean, and if such house were a hotel or tourist camp, it would not be a fit place for a lady and her daughter to spend the night. Since the statements of the defendant did not charge or impute that the plaintiff was maintaining a lewd house for the practice of fornication or adultery, but merely that she was maintaining or running an immoral house, she could not recover general damages (Roberts v. Ramsey, supra); *Page 313 
and no special damages being sued for, the court erred in overruling the general demurrer to the petition. That error rendered the further proceedings nugatory.